UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2001



WESLEY EDWARD SMITH, III,

                                              Plaintiff - Appellant,

          versus


CHARLESTON COUNTY SCHOOL DISTRICT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cv-02177)


Submitted:   November 15, 2006            Decided:   January 30, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se. Alice F. Paylor,
Daniel Francis Blanchard, III, ROSEN, ROSEN & HAGOOD, LLC,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wesley Edward Smith, III, seeks to appeal the district

court’s   order   adopting   the   report   and   recommendation    of   the

magistrate judge and dismissing his complaint for lack of federal

subject matter jurisdiction.       We have reviewed the record and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Smith v. Charleston County School Dist.,

No. 2:06-cv-02177 (D.S.C. Sept. 5, 2006).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   AFFIRMED




                                   - 2 -